   Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 1 of 17 PageID #:7148            5t\


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION                         FILED
UNITED STATES OF AMERICA,                                                 ocT 0e 20?05r{
                                                                     THoMAS G. BRUTON
                                                                   CLERK, u.s. DtsTRtcr   c6Unr
           V.                               No. t7 CR 6Lt-6
                                            HON. THOMAS M. DURKIN

RONTRELL TURNIPSEED,
                Defendant.

            DEFENDANT TURNIPSEEDIS SENTENCING MEMoRANDUM


     Now comes    the Defendant, Rontrell Turnipseed, Pro Se, and submits
this sentenci-ng memorandum for the Courtts consideration and as a
response t.o the Presentence Investigation Report and the Governmentrs
position on sentencing.
     Defendant Rontrell Turnipseed ("Turnipseed") respectfully requests
pursuant to 18 U.S.C. S:553(a), and the precedent set forth in Rita v.
United States, L27 S.Ct.2456 (2007) and United States v. Booker,
543 U.S. 220 (2005), that this Honorable Court impose a sentence
beXow the suggested sentencing guideline range, followed by a period
of supervised release. Such a sentence would be sufficient, but noL
greater than necessary, to comply with the purpose of sentencing set
forth in 18 U.S.C. S3553(a).

     I.    Youth as a mitigating factor

     This Court is asked to consider Mr. Turnipseed's age at the
time of the offense. The guideline sentence recommendation ignores
Mr. Turnipseedts youth and suggests a sentencing range that is greater

                                      -1-
    Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 2 of 17 PageID #:7149




than necessary to achieve the purposes set forth in S:SS:. Turnipseed
was 19-years old when he committed this crime. He has accepted
responsibility for his actions and entered into a plea of guilty.
In asking this Court to consider his age at. the time of offense,
Mr. Turnipseed does not suggest that his youth should be an excuse
nevertheless, Lhe fact of his youth and consequent immaturiLy does
offer a partial explanation into his conduct.
           Mr. Turnipseed was an adult in the eyes of the law, he
     LtThile
certainly Iacked the fully formed impulse control that otherwise would
have dissuaded him from making choices that involved high risk and
immediate reward. As he has matured, he has continued to gain insight
into the long-term consequences of these choices. White his early
life and situation may have impaired his ability to develop maturity
and judgment, skilIs necessary to help him avoid criminal behavior,
he is now older and has cont.inued to gain insight into how his poor
choices have exaggerated the difficulties in his life.
      It is request.ed that this Court remain faithful to the considera-
tions set forth in SSSS:(a;, and recognize that the guideline calculations
make no provision for differentiating between Mr. Turnipseed at the age
of 79, and anot.her defendant who is 45 or 50-years oId, and who has
fully matured. The Court is asked to consider the Defendantrs youth.
The defense suggests that Mr. Turnipseed's youth and immaturity are
appropriate and relevant factors that this Court should weigh when it
applies aIl the relevant ss3553(a) considerations.

                                      -2-
   Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 3 of 17 PageID #:7150




     In Roper v. Simmons, 543 U.S. 551, 569 (ZOOS), the Supreme
Court stated that, "Iu] lack of maturity and underdeveloped sense
of responsibility are found in youth more often than in adults and
are more understandable among the young. These qualities often result
in impetuous and iI1 considered actions and decisions." Citing
Johnson   v. Texe!, 509 U.S. 350,       367   (1993). In justifying his opinion
in Gall v. United StaLes, 552 U.S. 38, Justice Stevens included a
quote from a footnote that the District Judge used to justify his
sentencing decision in GalI:rrlmmaturity at the time of the offense
conduct is not an inconsequent.ial consideration. Recent studies on
the development of the human brain conclude that human brain develop-
ment may not become complete until the age of twenty-five...[f]he
recent INat.ional Institute of HeaIth] report confirms t.hat there is
no bold line demarcating at what age a person reaches full maturity,
While age does not excuse behavior, a sentencing court should account
for age when inquiring into the conduct of the defendant. "
     The Supreme Court again uderscored this theme in Johnson v.
Texas, 509 U.S.350 (1993), when it stated: our cases recognize
that "youth is more than a chronological fact, it is a time and condi-
t.ion of life when a person may be suscepLible to influence and
psychological damage." (citing Eddings v. Oklahoma, 455 U.S. L04,
L1.5 (figZ).  "A lack of maturity and an underdeveloped sense of
responsibility are found in youth more often than in adults, and are-
more understandable among the young. These qualities often result in
impetuous and i11-consider the mitigating qualities of youth in the
course of its deliberations over the appropriate sentence."

                                     -3-
   Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 4 of 17 PageID #:7151




Johnson at 367.
     Young, undeveloped brains are suggestible to the prospect of
easy money. They are not yet fully formed and are deficient                  when

assessing the risks and consequences of their actions.
     Again, the defense suggestion that Mr. Turnipseed's youth
should be considered is not advanced to jusLify his behavior, but
only offered to put his conduct in its proper context and to help make
sense of why he engaged in behavior that was reckless, impulsive
:rand exLremely dangerous. Consequently, when seeking to fashion a
sentence that is both sufficient but not greater than necessary,
a sentencing judge can consider if the condition that helped precipitate
the criminal behavior continues to impair a defendant.

     II.     COVID-19 and    its impact on anv sentence of confinement
     TitIe 18 U.S.C. S3553(a) contains an overarching provision
insLructing district courts to "impose a sentence sufficient, but not
greater than necessary, Lo accomplish the goals of sentenci-ng."
As part of its sentencing obligations, this court must consider the
need for the sentence imposed to provide just punishment for the offense.

     To determine a just punishment for Mr. Turnipseed, this Court
must consider how Defendant will serve his prison time. The current
COVID-19 pandemic has altered the conditions of confinement. These
changes make any sentence of confinement more severe. In its
contemplation of what constitut.es a just senLence, this Court should
consider that Mr. Turnipseed will spend a large portion of his
sentence in lockdown condition that are similar to solitary confine-
ment. Since March L3, 2020, the Bureau of Prisons "modified its

                                     -4-
   Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 5 of 17 PageID #:7152




operations" to respond to the spread of COVID-19, Action Plan (March
L3, 2O2O). Individuals in every institution are secured in their
assigned cells/quarters to decrease the spread of the virus. Family
and friends have been prohibited from visit.ing. Programming is absent,
save for selective UNICOR operations, and movement has basically
ceased throughout most facilities.          While the    BOP   website claims
movement for showers, telephone and email access, commiSsary and
laundry, i, reality, even the most basic activities are not always
allowed. Instead, conditions amount often to a total 24 hour lockdown,

     Although conditions are somewhat less restrictive              as of late
September 2020, a return of the widespread COVID-19 virus will
see a reinst.itution of fullinstead of modified lockdown. Mr. Turnipseed
will be prohibited from seeing his loved ones and unable to engage in
rehabilitative or productive programming. Mr. Turnipseed will be
subjected to the very real risk of contracting COVID-19. CDC guidance
such as social distancing, is simply "impossible to achieve in our
federal prisons" - particularly during a lockdown. (Centers for
Disease ConLrol and Prevention, Interim Guidance on Management of
Corona Virus Disease 20t9 (COVf0-fg) in Correctional and Detention
Facilities, last visited May 28, 2020, recognizing that correctional
and detention facilities present "unique challenges for control of
COVID-19 transmission," due to the fact that individuals "live, work,
eaL, study and recreate within congregate environments).
     Ii'icarcerated individuals share baLhrooms, sinks, showers, and
telephones. They eat together and sleep in close proximity to each
other. They lack the freedom to bathe regularly and are unable to
                                     -)-
                                       tr
   Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 6 of 17 PageID #:7153




effectively disinfect their surroundings. Unsurprisingly, these
condiLions have fueled the spread of COVID-19 throughout the BOP
facilities and over 707" of those tested by the BOP have the virus.
(t"tichael Balsamo, Over 7O% of the TEsted Inmates in Federal Prisons
Have C0VID-19, AP News, Apr.29,2020).      On JuIy 22r 2020, the BoP
I{ebsite reported that. the virus had breached 93 of the BOP facilities.
Another factor to be contemplated in S3553 considerations is "the
need for the sentence imposed....to provide defendant with needed
educational and vocational Lraining." The Court must consider the
need for the sentence imposed to provide Mr. Turnipseed with
rehabilitative services     .


      Rehabilitation is one of the fundamental purposes of sentenci-ng.
Unfortunately, rehabilitative services is currently impossible in
the BOP. In an attempL to respond to COVID-19, the BOP has implemented
a modified operation plan which limits social visits, inmate movement,
suspended all volunteer visits, and educational servi-ces. This
suspension of services also includes religious services. Regardless
of what is stated, all BOP facilities now have the same lack of
rehabilitative services"due to the need for social distancing.
Mr. Turnipseed will be unable to receive programmi.ng and rehabilitative
services and instead will be confined to his assigned cell with no
rehabilitative opportunities through educational and psychological
programs. This modified lockdown which is being done through
necessityr unfortunately, keeps the inmat.e from the benefits of the
first step act, and therefore subjects him to a longer term of
imprisonment.

                                      -6-
       Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 7 of 17 PageID #:7154



             of covrD-19, anytime Mr. Turnipseed spends in prison
        Because
 will necessarily be more severe than it ordinarily would. The Court
 should account for the oppressive nature of the               BOp confinemenl
 during this pandemic by considering a sentence below the guideline
 range.

        III.Mr. Turnipseed was a Minor participant
 Role in the RICO
        The offense level is to be decreased two levels if the defendant
was:
        (1) a minor participant
        (2) in any criminal acttviry
      The offense level is to decreased by three levels in cases
falling between "minimar and minor" participant. Mr. Turnipseed
requests the Court grant him a minimum of a two-Ievel departure                    as
a minor participant and consider a three-level departure in his
guideline levels.
     The CommenLary to the Guidelines describes a "minor participant',
as ohe who is "Iess culpable than most other participants, but whose
role could not be described as minimal. " The Background sect.ion
explains that the guideline on mitigaLing role provides adjustments
for the defendant who plays a part that makes him "substantially less
culpable than the average participant. " The determination of "minimal"
vs. "minor" is "heavily dependent" upon the facts of each case.
The background secti-on appears to place greater limitation on the use
of the mitigating role adjustment than the language of the act.ual

                                        -7-
    Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 8 of 17 PageID #:7155




guideline. The guideline does not require the defendant play a part
that is "substantially less culpable" than the "average part.icipant. "
There may be a fine line between minor and minimal participant in
Mr. Turnipseed's case. See United States v. Encarnarcion , 9t/+ F.2d
20 (1st Cir. 1990),.
     Alt.hough Mr. Turnipseed undoubtedly participated in the conspiracy,
his part was neither necessary nor essential to the functioning of
the group. see united states v. Hunte, 196 F.3d 687,, 694 (zttr cir.
L999). However, even if the court. believes t.hat Mr. Turnipseed
played a necessary role, it does not definitively prevent that role
from also being minor (emphasis by. the court). See United States v.
compuzano-Benit.ez, 910 F.3d 982        (ztt cir. 2oL8), united states v.
Panaigua-Verdugo, 537 F.3d 722, 725 (Zrf, Cir. 2008). Under S2nt.t,
application note 3(C), to determine whether a defendant. is more or
less culpable the court shoul-d consider such factors osr for example,
the degree Lo which the defendant understood the scope and structure
of the criminal venture, participated in the planning or organization,
exereised decision-making authoriiy, the acts he performed, and the
degree to which he stood to benefit. The fact that a defendant
"performs an essential or indispensable role in Lhe criminal activity
is not determinative. Such a defendant may receive an adjustment under
this guideline if he is substantially less culpable than the average
participant in the criminal activity."   See also Compuzano-Benitez,
supra.

     Mr. Turnipseed reported to others in the group, he did not
have organizational or planning authority, and he only stood to benefit

                                      -8-
   Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 9 of 17 PageID #:7156



as a junior        of the ven-ture. According to the presentence
                     member
report Mr. Turnipseed part,iciprrted;rin an attempt.ed murder of Victim
TS on August 31r 2012. At the time, Mr. Turnipseed was 19-years old.
He was unfortunately involved in a shoot-out in which Victim TS
sustained four gunshot wounds. Victim TS remirined hospitalized
for several hours, and for his participation, Mr. Turnipseed is truly
sorry. rt was the act of a young man. Mr. Turnipseed is less
blameworthy than the average defendant in this conspiracy.
(Please see letter to Hon. Thomas M. Durkin, attached).

     Therefore, Mr. Turnipseed requests that the Court reduce his
guideline range by at least 2-1eve1s and possible 3-levels as a
minor participant. A 2-leve1 reduction would place the Defendantts
total offense level at 24.

        rv.         Mr. Trrnipseedts criminal Historv is significartrv
Overs   tated   .


                       that the criminal history set forth in the
        Assuming arguendo
PSR is accurate, it overstates the seriousness of the Defendantrs

record.

        PSR Paragraph#'s 93r 94r 98 are for possession of cannabis
with #s 93 and 94 were committed when the Defendant was a juvenile
of Ll+ and L6, respectively. Possession of cannabis in the amount(s)
held by Mr. Turnipseed on these occasions is no longer a crime in
the state of Illinois.    Therefore, any violation of probation in the
subject cases should also not be considered for Crimin,al History
Purposes. Even when cannabis was illegal in Illinois, these are
minor offenses brought about due to Mr. Turnipseedts substance abuse

                                        -9-
   Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 10 of 17 PageID #:7157




problem as a youth. The marijuana was for personal use only.

          Mr. Turnipseed was 13, he was charged and convicted of
     I,{hen
reckless conduct in the reckless driving of an automobile. See
PSR paragraphs 9L and 95. The PSR calculates one criminal history

point for the reckless conduct at age 13 for recklessly driving an
automobile for which no points were calculated. Therefore, this',
point as well should be excised from the PSR.
     None  of these criminal history points should be consldered by
the Court. As stated in the PSR, the PIea Agreement with the
government calculates one Criminal History point (Category I),
while the PSR calculates a criminal history score of six for a
Category III.   At Ieast, the three cannabis possession points together
with the two points for "committIing] the instant offense while under
a criminal justice sentence for possession of cannabis." Therefore
Mr. Turnipseed s criririnal his tory points should not exceed one,
                 n



Category I.

     Relevant Conduct

     The government has alleged that Mr. Turnipseed participated an
armed robberv.
      After reviewing Defendant's Plea Agreement, he requested his
attorney have the government remove his cordefendantrs name from
the agreement, since there were allegations that were incorrectly
worded. The government then presented a second plea agreement,
including an armed robbery allegation that was not included in the'
first PIea Agreement. If the government believed Mr. Turnipseed
was involved in this robbery, why did it not mention it in the initial

                                    - 10-
   Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 11 of 17 PageID #:7158




Plea Agreement.

     0n November L9, 20L9, Mr. Turnipseed and co-defendants were to
attend an evidentiary hearing, but unlike Mr. Turnipseedts co-
defendants, he was not called to courL. Mr. Turnipseedts counsel
informed him the government stated it was not prepared to "move
forward"with Defendant as they did not have any witnesses available.
      In a government interview of l,lilIie J. Bryant, alleged victim
of the October 23 r.,20t0 armed robbery, Mr. Bryant described 4-robbers
but not Mr. Turnipseed. This is why the government did not include
Defendant in the evidentiary hearing. The government did not have
a witness to identify Mr. Turnipseed in the robbery. - Therefore,
any mention of this robbery as relevant conduct or a predicate act
committed by Mr. Turnipseed should be denied by the Court,, and
stricken from the record.

     V.    Individualized sentencin         assessment and downward de         rture.
      In United States v. Booker, the Supreme Court ruled that its
sixth Amendment holdings in Blakely v. I,trashington, L24 s.ct. 2531
(zooq) and Apprendi v. New Jersev, 530 u.s. 455 (zooo) applied,rro
Federal Sefrtencing Guidelines. United States v. Booker, 125 S.Ct.
738r 756 (2005). The Court further held that the provisions of the
Federal Sentencing Reform Act of L984 that make the Guidelines mandatory
or which rely upon the Guidelines' mandatory nature, were incompatible
with its Sixth Amendment holding. Booker, L25 s.ct. at 756. As a
result , the Court severed and excised those provisi-ons , "makI ing ] tfre
Guidelines effectively advisory." I25 S.Ct. at 757.

                                    - 11-
   Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 12 of 17 PageID #:7159



     Largely as a result of later decisions in GalI v. United States,
128 S.Ct. 586 (ZOOI) and Kimbrough v. United States, !28 S.Ct. 558
(ZOOI), the sentencing options available to dist,rict court judges
"have significantly broadened." Ga11, 728 S.Ct. at 602. District
courts are now free from any requirement that they mechanically
adhere to the tight strictures of the guidelines, nor are courts required
to even presume that the guidel.ines provide an appropriate sentence in
a given cawe. Recognizing that the guidelines are simply a starting
point in the sentencing calculation, this Court may depart downward from
the Guideline Sentencing     Range proposed      by the Presentence Report.
      In addition, Mr. Turnipseed was detained in Cook County Jail
on what is Count-3, when he was first detained. Thus, he served an
additional 47 days without federal credit. Mr. Turnipseed requests
that this Court either subtract days to that which Eefendant will
serve or depart downward an additional 47 days to compensate for
the time served in Cook County.
     Acceptance of Responsibilitv

     The Defendant has accepted, and continues to accept, responsibility
for those acts which he has committed and which he believes accurately
reflect his level of involvement in this case. Mr. Turnipseed expects
to receive"punishment for his unlawful conduct and is anxious to
atone for those acts which he is actually responsible.
     Mr. Turnipseed respectfully requests this Honorable Court consider
a downward departure from the sentencing guideline range to take into
account the above factors.   It is essential that the C6urt take
into account all of the 18 U.S.C. SSSS:(a) factors when determining
                                     -72-
    Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 13 of 17 PageID #:7160




Mr. Turnipseedts sentence. A sentence sufficient, but not greater
than necessary, for the Defendant would be 57 months' imprisonment.


                     itted,

Rontrell Turnipseed
Defendant
usM # 526L5-424
Metropolitan Correctional Center
7t I^7. Van Buren St.
Chicago,   IL 60605




                                     -13-
   Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 14 of 17 PageID #:7161


                               PERSONAL HISTORY



     I was born in the Chicago area and raised by my mot.her without
a father or older male figure present in my life. I have two older
sisters and two younger brothers. Growing up in this environmenL
has been difficult.  It has been hard watching my mother st.ruggle.
There were times that we had no where to go and had to sleep in,my
moLher's car or go house to house and stay with friends. This
all happened after my great grandmother passed away and there was
no one to look after us when my mom was working. So: my mother
lost her job as she had to watch me and my sisLers and brothers.
     My mother's boyfriend was abusive and beat her. I had to listen
to her cry as my brothers and sisters were in the other room. I was
angry and helpless. I was supposed to be the man in the family,
but I was a child of 9-years o1d. My mother would not let us call
for help because she was afraid that the DCFS would take us and she
would lose custody. She tried to save money so we could leave her
abusive boyfriend. But, because he was helping her wiLh the rent
and food, and this kept us from having to go back to living in her
car, she stayed and suffered for us.
     r always told my sisters and brothers that one day r wourd
help them leave all Lhis struggle and pain. so, r probably became
a producL of my environment, unknowingly hanging out, with the wrong
people, but people that would help with money and food for my family.
     Our neighborhood is affected with gangs, drugs, hunger, evictions,
and relatives coming and going to the prisons and jails.                This was
not news headlines, this was our life in the neighborhood.

                                     -1-
  Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 15 of 17 PageID #:7162


Personal History
Page   2




     Lif e in t.he neighborhood was enough to dull your senses.
I was constantly exposed to stresses of adulthood long before I
was o]d enough to understand them. However, I have matured and
gained insight into the long-term consequences of those bad
choices I made during my teenage years. I am now older and have
continued to gain insight int.o how my choices have exaggerated the
difficulties in my tife. I have been working on my GED, but
unfortunately, aII programs have been suspended at the MCC Chicago
due to the COVID-19 pandemic. I hope that this Honorable Court
will help me conLinue on this path and see fit to letting me




Rontrell Turnipseed




                                       -2-
                                                                             I J xo
Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 16 of 17 PageID #:7163



                                                                              C.l=r
                                                                                  P
                                                                                      L
                                                                                            i?
                                                                             % Z-
                                                                               I      ,,        7v
                                                                              H
                                                                              r       d 9a\
                                                                                      c (^) l
                                                                                    oJ-
                                                                              6" ,o 4a
                                                                                      4

                                                                                  o          a6
                                                                                  f        t^
                                                                                  o
                                                                                  o
                                                                                           *
                                                                                                T,*
                                                                                                L?X
                                                                                                -rA
                                                                                                   +a)
                                                                                                n:h
                                                                                                )r i-)

                                                                                                {i
                                                                                                36

                                   C)     il C       ,,
                                                                                                     *


                                   ,
                                   (1
                                          ,9         -/
                                                     (0
                                   P      t\
                                          o          V
                                 %           U
                                           ? v
                                                     ?
                                   H
                                   r      d
                                          ra
                                          b
                                                     c
                                                     (,
   4--                                    ,?
.>::
<-::
l-l



34--
       --
                                   $\t
                                   ea
                                    a
                                          4
                                          ,
                                           o
                                                     d
                                                     r
                                                     (,


                                                                                      w
 p=
 -:                                            (n
  L)                                -F.
  l)--:---                                     a
  O-                                           o10
   !-=
   P----                                       Y ,-
            -
                                                     g
                                                     C
                                                     Y                                w
                                                                                      w
Case: 1:17-cr-00611 Document #: 832 Filed: 10/09/20 Page 17 of 17 PageID #:7164
